EXHIBIT 10.68
 
PERSONAL SERVICES AGREEMENT
 
This agreement (“Agreement”) sets forth the understanding between LeSean McCoy
(“Athlete”) as represented by KCB Sports Marketing (“KCB”) and Attitude Drinks
Incorporated (“Company”) with a principal place of business at 10415 Riverside
Drive, Suite 101, Palm Beach Gardens, FL 33410 for Athlete’s services described
more fully in Paragraph 2(a) below.  The parties’ understanding with respect to
the services is set forth in the following numbered paragraphs.
 
Whereas, Athlete is a highly skilled, well known professional football player.
 
Whereas, Athlete is in the process of establishing a Foundation that will be
registered as 501(c) 3 charitable organization (“Foundation”).
 
Whereas, Company is desirous for a Cause Marketing Endorsement (“Campaign”) to
promote Company’s new product, Phase III Recovery Drink (“Product’)
 
Now therefore, in consideration of their mutual promises and other good and
valuable consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, the parties hereby agree as follows:
 
1.           Authorized Agent. a) Athlete hereby designates KCB Sports
Marketing, as his authorized agent for all purposes hereunder.  All payments,
notices and/or submissions to be made or delivered by Company to Athlete
hereunder shall be delivered to the attention of Robert Bailey.
 
2.           Term.  The term shall begin upon execution of this Agreement and
continue in full force and affect for a period of Twelve (12) months commencing
March 1, 2012 and continuing through February 28, 2013.
 
3.           Athlete Services.  For valuable consideration, Athlete agrees to
provide COMPANY with the following services during the Term of the Agreement:
 
(a)
One (1) 2 hour appearance to promote the Product & Campaign (“Appearance”)

i.
on a date/time mutually agreeable to all parties.

ii.
during the Appearance, Athlete shall sign a limited number of autographs and
take photographs with consumers in attendance.

iii.
Athlete shall not be required to sign any items that he finds, within his sole
discretion, to be inappropriate or offensive or in conflict with any memorabilia
deals currently in place.

iv.
All items signed shall be provided by Company at their sole cost and expense.

 
(b)
One two (2) hour recording and photo sessions for COMPANY (“Production
Session”).

i.
on a date/time/location mutually agreeable to all parties

ii.
purpose of Production Session shall be to record a radio commercial voice over
and photo shoot

 
(c)
One five (5) minute radio interview to announce/launch the Campaign.

i.
interviews shall be on a date/time convenient for Athlete and based upon
availability of radio station

 
(d)
Post written announcements to promote Campaign and/or Product on appropriate
social media website (Twitter, Facebook)



i.
messaging shall be supplied by Company

ii.
Athlete shall always remain in control of his social media websites and retain
final approval of all posts.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)
Athlete agrees to recognize the Product and Campaign on Athlete’s website and
during Athlete sponsored charity events.

 
(f)
COMPANY acknowledges that Athlete’s provision of services hereunder is on a
non-exclusive and independent contractor basis.

 
4.
Compensation. (a) In consideration of Athlete’s obligations as set forth in
Paragraph 3 hereof, Company agrees to pay Athlete:

i.
Company agrees to compensate Athlete with Ninety Thousand ($90,000) U.S. Dollars
worth of Attitude Drinks Incorporated (ATTD) stock.

1.
Stock shall be valued at Two Cents ($0.02) per share for a total of four Million
Five Hundred Thousand (4,500,000) shares

2.
Seventy-two Thousand ($72,000) U.S. Dollars of Stock shall be issued in the name
of LeSean McCoy upon execution of the Agreement.

3.
Nine Thousand ($9,000) U.S. Dollars of Stock shall be issued in the name of
Ishmail Kamara.

4.
Nine Thousand ($9,000) U.S. Dollars of Stock shall be issued in the name of KCB
Marketing, Inc.

ii.
Company agrees to compensate Athlete a total of Sixty Thousand ($60,000) U.S.
Dollars (“Compensation”).

1.
Compensation to be paid in Four (4) quarterly payments of Fifteen Thousand
($15,000) U.S. Dollars due on April 1, 2012, July 1, 2012, October 1, 2012 and
January 1, 2012.

2.
Company agrees to provide Athlete with Five (5) cases of Product per month.
Athlete to provide delivery location.

iii.
Company agrees to provide Athlete with additional Product for any Athlete
sponsored Charity or Foundation events as requested.

iv.
Company agrees to donate a portion of Product sales from distributor locations
to the Foundation throughout the Term.

v.
Company agrees to arrange for Point of Sale (“POS”) Donations to be made by
consumers at distributor locations to benefit the Foundation.

vi.
Company agrees to purchase media promotional packages from Radio stations in the
Philadelphia area to promote the Foundation and Campaign.

 
(b)
All payments to Athlete shall be made payable to KCB Sports Marketing and
delivered to the attention of Robert Bailey at 10635 NW 69th Place, Parkland, FL
33076.

 
(c)
All payments to Foundation from Product Sales and POS Donations shall be paid at
the closing of each three (3) month period from the date of execution of this
agreement for a total of four (4) payments throughout the Term; payable to TBD
and mailed to                                                        

 
                                                                                                                                                                                                                                                                                                                                                                                      

 
(d)
Athlete’s obligation to provide his services under this Agreement shall be
subject to the condition precedent that COMPANY is in full compliance with the
payment provision set forth in (a) above and all other terms set forth herein.



 
 
 

--------------------------------------------------------------------------------

 
 
(5)
Travel/Accommodations. COMPANY agrees to Athlete, when necessary, first-class
round trip airfare, deluxe hotel accommodations and ground transportation
to/from airport and Appearance and/or Session for completion of all Services and
coach class round-trip air fare for Athlete’s rep, hotel accommodations and
ground transportation to/from airport and Appearance and/or Session.

 
COMPANY agrees to make necessary travel arrangements and shall forward all
confirmation numbers and travel itineraries to Athlete or KCB ten (10) days
prior to the Appearance or Session.
 
(6)
Optional Appearances. Company reserves the right to request additional
appearances by Athlete to promote the Product and Athlete can accept or decline
the request at his sole discretion.

(a)
If Company requests any additional appearances, all parties must mutually agree
upon a date,time and location.

(b)
Additional appearances shall be no longer than Ninety (90) minutes in length.

(c)
Compensation for each additional appearance shall be Fifteen Thousand ($15,000)
U.S.Dollars.

i.
Athlete reserves the right to determine if said additional compensation shall be
paidto himself or the Foundation.

 
7.
Advertising (a) Throughout the Term, but not thereafter, COMPANY may advertise
and Promote the Product and Campaign using Athlete’s name and likeness. COMPANY
agrees that any advertisements and/or promotional materials that feature or
incorporate Athlete’s name and/or likeness will be submitted to Athlete’s
authorized agent at the address set forth in Paragraph 1 above for approval
prior to any use by or on behalf of COMPANY. Athlete agrees that any material
submitted hereunder will not be unreasonably disapproved and, if it is
disapproved, that COMPANY will be advised of the specific grounds therefore.
COMPANY agrees to protect, indemnify and save harmless Athlete and Athlete’s
authorized agent, or either of them, from and against any and all expenses,
damages, claims, suits, actions, judgments and costs whatsoever, arising out of,
or in any way connected with, any advertising and promotional material furnished
by, or on behalf of, COMPANY.

 
8.
Trademarks. Nothing contained herein shall be construed to convey to COMPANY any
right to use the trademarks, logos, team identifications, uniforms, or uniform
numbers (“Marks”) of any professional, collegiate, or amateur football
association and/or league (including any member clubs or teams of such
association and/or league) including, but not limited to the NFL or the
Philadelphia Eagles, in conjunction with the Athlete Services provided
hereunder. All rights to the use of such Marks must be acquired from the
appropriate rights holder, and if such Marks are used by Company, then, in such
event COMPANY (a) shall provide Athlete in advance with satisfactory evidence of
COMPANY’s right to use such Marks and (b) agree to indemnify, protect and hold
Athlete and Athlete’s authorized agent harmless from and against any and all
claims, damages and/or losses which may arise from COMPANY’s use of such Marks.

 
9.
Representations and Warranties. COMPANY and Athlete represent and warrant to
each other that (a) they have the full power, authority and ability to enter
into this Agreement on behalf of themselves and (b) they will perform their
obligations hereunder in accordance with the terms and conditions hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Indemnification. (a) COMPANY hereby indemnifies and holds Athlete and Athlete’s
authorized agent, representatives, affiliated entities harmless from any and all
losses, injuries, expenses, damages, claims, suits, actions, judgments,
liabilities and costs whatsoever (including reasonable attorneys’ fees and court
costs) arising out of or in any way connected with this Agreement, the
Appearances, or the Services (b) Athlete hereby indemnifies and holds COMPANY
and COMPANY’S agents, representatives, employees, damages, claims, suits,
actions, judgments, liabilities and costs whatsoever (including reasonable
attorneys’ fees and court costs) arising out of or in any way connected with
this Agreement, the Event, or the Services. The foregoing Indemnification shall
survive any termination or the expiration of the Term of this Agreement

 
11.
Force Majeure. If Athlete or Foundation, for circumstances beyond their
reasonable control such as an illness/injury (to Athlete or family member), act
or threat or terrorism, emergency, act of God, being traded to another
professional team, professional commitment to the Philadelphia Eagles or
Athlete’s employer exercises its right to prohibit Athlete from performing
Services, cannot fulfill his obligation, it is agreed that such non-performance
shall not be a default by Athlete and the parties agree to negotiate in good
faith for a mutually agreeable substitute date to perform the services or such
other reasonable substitute services.

 
12.
Applicable Law and Arbitration. This Agreement shall be construed, controlled
and interpreted according to the laws of the State of Florida. Any controversy
or claim arising out of or relating to this contract, or the breach thereof,
shall be arbitrated in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof.

 
13.
Limitation of Liability. Notwithstanding anything to the contrary contained
herein, if COMPANY incurs any expenses, damages or other liabilities (including
without limitation, reasonable attorneys’ fees) in connection herewith,
Athlete’s liability shall be limited to proven, direct, actual damages incurred
by COMPANY, and Athlete’s maximum liability to COMPANY hereunder will not exceed
the monies actually received by Athlete hereunder. In no event will Athlete be
liable hereunder for any consequential , punitive, indirect, reliance or
incidental damages, whether or not Athlete had been advised of the possibility
of such damages.

 
14.
Termination. (a) Either party may terminate this Agreement upon 30 days prior
written notice in the event of a breach of the Agreement by the other party,
which breach cannot be cured within 15 days. (b) COMPANY may terminate this
Agreement with no prior notice in the event or occurrence of either of the
following:

i.
COMPANY determines, in its sole discretion, that the actions or statements of
Athlete or Foundation create an image or association in the eyes of the public
which COMPANY determines, could be detrimental to the images of COMPANY, or that
would reasonable be deemed to shock, insult or offend a reasonable person.

ii.
if Athlete is no longer employed by the Philadelphia Eagles for reasons other
than retirement or trade.

iii.
In such event of Termination by COMPANY, Athlete will be entitled to keep the
earned compensation if he has already performed all of the services outlined in
Section (3) of this Agreement or if not yet received is due and owing to
Athlete.

(c)
Athlete and/or Foundation may terminate this Agreement with no prior notice in
the event or occurrence of either of the following:

i.
if COMPANY is adjudicated as insolvent or declares bankruptcy

ii.
if COMPANY fails to compensate Athlete and/or Foundation of any sums due
pursuant to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
15.
Assignment. Neither party may assign this Agreement or any of its obligations
hereunder without the prior written consent of the other.

 
16.
Limitation of Rights to Bind. COMPANY shall have no rights or power to enter
into any Agreement in the name of or on the behalf of Athlete or to otherwise
obligate in any manner, without the prior written consent from Athlete on any
matter not contained within this Agreement.

 
17.
Cancellation. (a) COMPANY understands and agrees that Athlete is foregoing other
opportunities to enter into this Agreement. Therefore if COMPANY cancels,
suspends, postpones or materially modifies this Agreement in any way after the
Agreement is executed, 50% of the Fee ($30,000) will be retained by Athlete or,
if not yet received, is due and owing to Athlete.

 
18.
Independent Contractor. The parties agree and acknowledge that Athlete’s
performance of Services for COMPANY hereunder is as an independent contractor.

 
19.
Notices. In the event notices are required to be sent under the provisions of
this Agreement, they will be mailed, postage prepaid by certified or registered
mail, return receipt requested, addressee as follows:

 
LeSean McCoy
Attitude Drinks Incorporated
c/o Robert Bailey
c/o Roy Warren
KCB Sports Marketing
10415 Riverside Drive, Ste 101
10635 NW 69th Place
Palm Beach Gardens, FL 33410
Parkland, FL 33076
 

 
20.
Privacy. (a) COMPANY (including its employees and agents) shall not disclose to
any third parties any information relating to Athlete including, but not limited
to, any information that is not generally available to the public (such as
Athlete’s telephone and cell numbers) (b) it is hereby agreed that the specific
terms and conditions of this Agreement including, but not limited to, the
financial terms, are strictly confidential and shall not be divulged to any
third parties without the prior written consent of both Company and
Athlete/Foundation, unless otherwise required by law.

 
21.
Entire Agreement: Counterparts. This writing embodies the entire agreement
between the parties regarding the services hereunder, thereby superseding all
other agreements, whether written or oral, which may exist between the parties,
and this Agreement may not be amended or changed without a writing to be signed
by the party or parties to be charged thereby. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, and when
executed, either separately or together, shall constitute but a single original
instrument, effective in the same manner as if the parties had signed one and
the same instrument.

 
 
 

--------------------------------------------------------------------------------

 
 
If the foregoing accurately sets forth our understanding, please sign below,
whereupon the signature will form the parties’ agreement.
 
Accepted:
 
/s/ Roy Warren
   
Roy Warren, CEO
 
February 23, 2012
Attitude Drinks Incorporated
 
Date
     

 
/s/ LeSean McCoy
 
February 28, 2012
LeSean McCoy
 
Date

 
/s/ Robert Bailey
 
February 28, 2012
Robert Bailey, President
 
Date

 
 

--------------------------------------------------------------------------------


 
